UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-174703 PRIME TIME TRAVEL, INC. (Exact name of registrant as specified in its charter) Delaware 80-0671280 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 809 Heavenly Lane, Cincinnati, OH 45238 (Address of principal executive offices, including zip code) Tel: (513)-252-1577 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.¨ Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x As of July 27, 2012 there were issued and outstanding 8,000,000 shares of Common Stock, $0.000001par value. Table of Contents FORM10-Q PRIME TIME TRAVEL, INC. INDEX Page Number PART I. FINANCIAL INFORMATION 1 Balance Sheets at June 30, 2012 (Unaudited) and December 31, 2011 F-2 Statements of Operations for the Six Months Ended June 30, 2012 and 2011 (Unaudited) F-3 Statements of Operations for the Three Months Ended June 30, 2012 and 2011 (unaudited) F-3 Statement of Stockholders’ Equity (Deficit) for the Period from November 23, 2010 (inception) through June 30, 2012 (Unaudited) F-4 Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (Unaudited) F-5 Notes to the Financial Statements (Unaudited) F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 5 PART II. OTHER INFORMATION 6 Item 1. Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. Mine Safety Disclosure 6 Item 5. Other Information 6 Item 6. Exhibits 7 SIGNATURES 8 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Prime Time Travel, Inc. June 30, 2012 and 2011 Index to the Financial Statements Contents Page(s) Balance Sheets at June 30, 2012 (Unaudited) and December 31, 2011 F-2 Statements of Operations for the Six Months Ended June 30, 2012 and 2011 (Unaudited) F-3 Statements of Operations for the Three Months Ended June 30, 2012 and 2011 (unaudited) F-4 Statement of Stockholders’ Equity (Deficit) for the Period from November 23, 2010 (inception) through June 30, 2012 (Unaudited) F-5 Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (Unaudited) F-6 Notes to the Financial Statements (Unaudited) F-7 1 Prime Time Travel, Inc. Balance Sheets June 30, 2012 December 31, 2011 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Total Current Liabilities STOCKHOLDERS' EQUITY: Preferred stock at $0.000001 par value: 5,000,000 shares authorized; none issued or outstanding - - Common stock at $0.000001 par value: 95,000,000 shares authorized,8,000,000shares issued and outstanding 8 8 Additional paid-in capital Accumulated deficit ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the financial statements. F-2 Prime Time Travel, Inc. Statements of Operations For the Six Months For the Six Months Ended Ended June 30, 2012 June 30, 2011 (Unaudited) (Unaudited) NET REVENUES $ - $ - COST OF REVENUES - - GROSS PROFIT - - OPERATING EXPENSES: Professional fees General and administrative expenses Total operating expenses LOSS FROM OPERATIONS ) ) OTHER (INCOME) EXPENSE: Consulting income - Total other (income) expense - LOSS BEFORE INCOME TAX PROVISION ) ) INCOME TAX PROVISION - - ) ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE Basic and Diluted $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic and Diluted See accompanying notes to the financial statements F-3 Prime Time Travel, Inc. Statements of Operations For the Three Months For the Three Months Ended Ended June 30, 2012 June 30, 2011 (Unaudited) (Unaudited) NET REVENUES $ - $ - COST OF REVENUES - - GROSS PROFIT - - OPERATING EXPENSES: Professional fees General and administrative expenses - Total operating expenses LOSS FROM OPERATIONS ) ) OTHER (INCOME) EXPENSE: Consulting income - Total other (income) expense - INCOME (LOSS) BEFORE INCOME TAX PROVISION INCOME TAX PROVISION - - NET INCOME (LOSS) $ $ ) NET INCOME (LOSS) PER COMMON SHARE Basic and Diluted $ $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic and Diluted See accompanying notes to the financial statements F-4 Prime Time Travel, Inc. Statement of Stockholders’ Equity (Deficit) For the Period from November 23, 2010 (Inception) through June 30, 2012 (Unaudited) Common Stock, $0.000001 Par Value Additional Accumulated Stockholders' Number of Shares Amount Paid-in Capital Deficit Equity (Deficit) BALANCE, NOVEMBER 23, 2010 (INCEPTION) - $
